Exhibit 10.1

 

[a1.jpg]

 

 

May 18, 2020

 

Farshad Guirakhoo, Ph.D.

21 Ferry landing lane NW

Apt 1708

Atlanta GA 30305

 

Re: Revised Employment Arrangements

 

Dear Farshad,

 

We are disappointed that you have chosen to leave full-time employment as our
Chief Science Officer, but we certainly understand your desire to move to Europe
to be closer to your siblings.

As you know, your contributions to GeoVax over the last several years have been
key to moving us forward.

 

We very much appreciate your willingness to continue as our Chief Science
Officer on a part-time basis after June 4, 2020, which will be your last day of
full-time employment. We will make appropriate accommodations to allow for the
continuation of your service as CSO. Effective June 1, 2020, you will work
remotely, given your planned relocation to Europe. With our recent collective
experiences in working remotely during the COVID-19 pandemic, we believe this
can be accomplished quite effectively.

 

It is my intention with this letter to outline what we have agreed to. It
supplements and amends our existing agreements.

 

Continuation of Service as CSO During Part-Time Employment and Vacation Payout
Period

 

As you know, your continued services as Chief Scientific Officer are crucial to
the Company’s success in the near future. Beginning June 1, your salary deferral
will be discontinued, and your salary will be restored to its full amount
($20,833.33/mo., or $961.54 per day). The additional payment for housing
assistance ($1,500.mo) will be eliminated.

 

We recognize that, as of May 31, you have accumulated 31 days of unpaid
vacation. Beginning June 1, 2020, we will continue to pay your salary at your
current rate, recognizing that you will devote 2 days per week to Company
business, with the other 3 days per week being applied to a reduction of your
accrued vacation. Under this arrangement, your accumulated vacation will be
exhausted on August 10. At that time, we will mutually agree to the amount of
time you will devote to Company business from that date forward and your salary
will be adjusted proportionately, based on your annualized base salary (before
deferrals). During this time, you will continue to be eligible for all Company
benefit plans provided by Insperity. You will also be available, by remote
access, as needed to support our efforts and assist us in the transition to a
new CSO.

 

 

--------------------------------------------------------------------------------

 GeoVax Labs, Inc.  –  1900 Lake Park Drive, Suite 380  –  Atlanta, Georgia 
30080  USA  –  678.384.7220 tel  –  678.384.7281 fax – www.geovax.com

 

--------------------------------------------------------------------------------

 

 

We understand that you have agreed to take a position as CSO of United
Neuroscience (“UNS”)] effective June 5, 2020. We agree that, given the business
of UNS, there is no apparent conflict of interest in your continuing to work for
GeoVax. Please be sure to inform UNS of our arrangement and confirm to us that
it will pose no problem from their point of view. We will expect you to manage
your time so as to provide both UNS and GeoVax with the agreed-upon support.

 

Confirmation of Deferred Salary Amounts Owed – Pursuant to the Salary Deferral
Agreement dated July 1, 2017, you have been deferring receipt of 25% of your
base salary. Through May 31, the accumulated amounts owed to you under this
arrangement will amount to $182,292. We confirm this amount as owed to you, and
also confirm to you that, as previously contemplated, in lieu of a cash payment
you will be entitled to ultimately receive the same form (cash, stock, etc.) and
proportion of payout as all other officers and directors who have entered into
similar arrangements. That will be confirmed in the general release we will ask
for at the time of termination of your employment.

 

This Agreement may be terminated by either party upon 10 calendar days’ notice
to the other party. If terminated prior to the exhaustion of accrued vacation
pay discussed above, then the remaining unpaid vacation shall remain owed to you
and paid in cash as salary continuance. We agree that your employment
termination will be a voluntary termination by you without cause under your
employment agreement with us, and that the above-described vacation pay and
deferred salary will be all that is due. Except as specifically amended by this
letter agreement, the employment agreement, as amended, and the salary deferral
agreement remain in full force and effect. For example, we do not waive any of
our rights, or your obligations, under Section 15 of your employment agreement.

 

If this letter sets forth our agreement, I would appreciate it if you would sign
a copy and return it to me by email as soon as possible.

 

Thank you,

 

/s/ David A. Dodd

 

David A. Dodd

President & CEO

 

 

Agreed:

 

 

/s/ Farshad Guirakhoo                      

Farshad Guirakhoo, Ph.D.

Chief Scientific Officer

 